 Case: 1:18-cr-00215 Document #: 163 Filed: 11/06/19 Page 1 of 1 PageID #:755

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:18−cr−00215
                                                          Honorable Elaine E. Bucklo
Jamar Lewis, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 6, 2019:


        MINUTE entry before the Honorable Elaine E. Bucklo as to Jamar Lewis:
Sentencing hearing held. Motion of the United States for entry of preliminary order of
forfeiture [156] is granted. Mailed notice (vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
